Citation Nr: 0624539	
Decision Date: 08/11/06    Archive Date: 08/18/06

DOCKET NO.  03-03-055A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for degenerative 
arthritis of the lumbar spine.

2.  Entitlement to service connection for arthritis of the 
bilateral knees.

3.  Entitlement to service connection for arthritis of the 
bilateral hands.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to June 
1978, and from November 1980 to November 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, that denied the veteran's claim seeking 
entitlement to service connection for arthritis of the back, 
knees and hands.  The veteran perfected a timely appeal of 
these determinations to the Board.

When this matter was previously before the Board in March 
2006, it was remanded in light of the veteran's request to 
testify at a hearing before a traveling Veterans Law Judge at 
the local VA office; that hearing was held in May 2006 before 
the undersigned Acting Veterans Law Judge.

In October 2002 correspondence to the RO, and again during a 
March 2006 VA objective symptomatology inventory, the veteran 
reported having severe gastrointestinal distress as a result 
of his arthritis medications.  The Board finds that these 
statements constitute an informal claim of entitlement to 
service connection for a gastrointestinal disorder, to 
include as secondary to a service-connected disability.  
However, as an initial determination has not yet been made on 
this issue, it is referred to the RO for the proper 
development.

In October 2002 correspondence to the RO, and again during 
his May 2006 hearing before the undersigned Acting Veterans 
Law Judge, the veteran raised the issue of entitlement to a 
total disability rating for compensation on the basis of 
individual unemployability (TDIU).  Review of the claims file 
reveals that an initial determination has not yet been made 
on this issue; it is referred to the RO for the proper 
development.

The issues of entitlement to service connection for arthritis 
of the bilateral knees, and entitlement to service connection 
for arthritis of the bilateral hands, are addressed in the 
Remand portion of the decision below, and are remanded to the 
RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  Service connection is in effect for bilateral pes planus, 
rated as 50 percent disabling; degenerative arthritis of the 
right ankle; rated as 10 percent disabling; and degenerative 
arthritis of the left ankle, rated as 10 percent disabling.

2.  The veteran has degenerative arthritis of the lumbar 
spine that is due to his service-connected bilateral pes 
planus and degenerative arthritis of the right and left 
ankles.  


CONCLUSION OF LAW

Degenerative arthritis of the lumbar spine is proximately due 
to or the result of the veteran's service-connected bilateral 
pes planus and degenerative arthritis of the right and left 
ankles.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent regulations concerning VA's duties to notify and 
assist were enacted by Congress in 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2005). 
Without deciding whether the pertinent notice and development 
requirements have been satisfied in the present case, it is 
concluded that the Board may proceed with adjudicating the 
veteran's claim for entitlement to service connection for 
degenerative arthritis of the lumbar spine.  This is so 
because the Board is taking action favorable to the veteran 
by granting entitlement to the benefit on appeal.  As such, 
this decision poses no risk of prejudice to the veteran.  

Service connection may be established for a disability 
resulting from diseases or injuries that are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  In order to 
establish service connection for the veteran's claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be established on a secondary 
basis for a disability that is shown to be proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  Id.; Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc) (additional disability resulting 
from aggravation of a nonservice-connected disorder by a 
service-connected disorder is also compensable under 
38 C.F.R. § 3.310).

The Board notes that service connection is in effect for the 
veteran's disabilities, as follows:  bilateral pes planus, 
currently evaluated as 50 percent disabling, the maximum 
schedular evaluation; right ankle disorder, currently 
evaluated as 10 percent disabling; and left ankle disorder, 
currently evaluated as 10 percent disabling.  His overall 
disability evaluation is currently 70 percent disabling.  

In a June 2005 VA outpatient record, a VA physician reported 
that bilateral ankle arthritis can cause secondary back pain.  
Although the August 2005 VA examination report reflects that 
the examiner concluded that it was unlikely that the 
veteran's lumbar spine disorder was secondary to his service-
connected pes planus or his ankle disorders because the x-ray 
findings were common in persons of the veteran's age, in May 
2006, a VA physician opined that the veteran's lumbar spine 
disorder very likely stemmed from his foot and ankle 
abnormalities.  

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding any point, such doubt will 
be resolved in favor of the claimant.  A reasonable doubt is 
one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  However, it is not a 
means of reconciling actual conflict or a contradiction in 
the evidence.  38 C.F.R. § 3.102.

There are conflicting medical opinions concerning whether the 
veteran's degenerative arthritis of the lumbar spine is 
related to his service-connected bilateral pes planus and 
bilateral ankle disorders.  However, it is clear that the 
veteran has been treated for lower back pain for several 
years and he was also observed to walk with a slight limp on 
VA examination in October 2002, which was cited as a basis 
for increasing the evaluation of the veteran's bilateral pes 
planus to the current maximum 50 percent rating.  In 
addition, during a March 2006 objective inventory of 
symptomatology, the veteran was noted to have an abnormal 
gait.  Thus, the Board finds that the medical evidence 
reflects an "approximate balance" of positive and negative 
evidence such that the reasonable doubt present requires 
resolution of the issue in the veteran's favor.  Accordingly, 
service connection for degenerative arthritis of the lumbar 
spine is warranted.  


ORDER

Service connection for degenerative arthritis of the lumbar 
spine is granted.  

REMAND

Initially, the Board notes that the RO's October 2002 letter 
to the veteran with regard to VA's duties to notify and 
assist failed to include the criteria for secondary service 
connection as set forth in 38 C.F.R. § 3.310 (2005).   
Accordingly, due process requires that an additional letter 
be sent to the veteran so that he is properly notified of 
these criteria prior to appellate consideration of the issues 
remanded herein.

In addition, a December 2003 VA outpatient entry reflects 
that the veteran reported that he had been denied disability 
benefits by the Social Security Administration (SSA).   
However, neither the SSA decision, nor the records considered 
by SSA in making that decision, is associated with the claims 
file.  As such, under the law VA has no discretion and this 
matter must be remanded to obtain that outstanding SSA 
decision and the records upon which that decision was based.  
See Diorio v. Nicholson, No. 03-1889 (U.S. Vet. App. Jul. 18, 
2006); see also Murincsak v. Derwinski, 2 Vet. App. 363, 372 
(1992).

The evidence is also inconclusive as to whether the veteran 
currently has right and/or left knee disabilities, as well as 
right and/or left hand disabilities, and if so, whether any 
of the conditions is related to service or to his service-
connected disabilities.  Thus, after obtaining all pertinent 
outstanding records, including those from the SSA, the Board 
finds that the veteran should be afforded a VA examination, 
and that the examiner should opine as to whether it is at 
least as likely as not that the veteran has a right or left 
knee disability, as well as whether he has a right or left 
hand disability, and if so, whether it is at least as likely 
as not that any of these conditions is related to service or 
was caused or aggravated by his service-connected 
disabilities.  

Accordingly, the issues of entitlement to service connection 
for arthritis of the knees and hands, are remanded for the 
following actions:

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the 
pertinent regulations is completed with 
respect to the issues on appeal.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2005).  
Specifically, the RO must notify the 
veteran of the criteria for secondary 
service connection, as set forth in 
38 C.F.R. § 3.310, with regard to the 
remaining issues on appeal.

2.  The RO must contact SSA and request 
copies of the records reviewed by SSA that 
pertain to the veteran's unsuccessful 
claim for SSA disability benefits.  These 
records must be associated with the 
veteran's claims file.  All efforts to 
obtain these records must be documented in 
the claims file.

3.  The veteran should be afforded a VA 
examination with regard to the issues on 
appeal, as detailed below.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests, including radiographic 
studies, deemed necessary for an accurate 
assessment must be conducted.  The claims 
file and a copy of this Remand must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  A complete rationale for all 
opinions should be provided. The report 
prepared should be typed.

With regard to the veteran's claimed 
arthritis of the right and left knees, the 
examiner should conduct a physical 
examination to determine whether any right 
and/or left knee disorder exists.  All 
pertinent medical complaints, symptoms, 
and clinical findings must be recorded, 
and the examiner must review the results 
of any testing prior to completion of the 
report.  If any knee disorder is 
diagnosed, the examiner must state, 
following a review of the service and 
postservice medical records, whether it is 
at least as likely as not that the 
diagnosed knee disorder(s) are related to 
service or were caused by or aggravated by 
the veteran's service-connected bilateral 
pes planus, right ankle, and left ankle 
disorders.  

With regard to the veteran's claim of 
arthritis of the hands, the examiner 
should review the veteran's service and 
post-service medical records, and opine as 
to whether it is at least as likely as not 
that any hand disability is related to 
service, or to any service-connected 
disability.

4.  The RO must notify the veteran that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R.§ 3.655 (2005).  In the event 
that the veteran does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

5.  Subsequently, the RO must review the 
actions directed by this Remand and ensure 
that they have been completed.  
Thereafter, the claim must be 
readjudicated.  If the issues on appeal 
remains denied, a supplemental statement 
of the case must be provided to the 
veteran and his representative.  After the 
veteran has had an adequate opportunity to 
respond, the appeal must be returned to 
the Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


